Exhibit 10.2

 

FIRST AMENDMENT TO THE

FIRST SUPPLEMENTAL PLAN TO THE

DYNEGY INC. SEVERANCE PAY PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) and certain subsidiaries and affiliated
entities have heretofore established the Dynegy Inc. Severance Pay Plan (the
“Plan”);

 

WHEREAS, the Company has heretofore adopted the First Supplemental Plan to the
Dynegy Inc. Severance Pay Plan (the “First Supplement”) on behalf of itself and
all of its subsidiaries and affiliated entities that participate in the Plan;

 

WHEREAS, the Company maintains certain plans under which stock options have been
granted to eligible employees (the “Stock Option Plans”);

 

WHEREAS, the Company desires to amend the First Supplement on behalf of itself
and its participating subsidiaries and affiliated entities in order to clarify
that the First Supplement was not intended to restrict any discretionary power
or authority provided for in the Stock Option Plans, including, without
limitation, the power or authority to make any changes to or (together with any
appropriate payment, if applicable, provided for in the relevant plan)
cancellations of outstanding stock options in connection with a change in
control; and

 

WHEREAS, Section V of the First Supplement provides that the Board of Directors
of the Company may amend the First Supplement;

 

NOW, THEREFORE, the First Supplement is hereby amended as follows, effective as
of June 22, 2005:

 

1. Section III(A)(3) of the First Supplement is amended in its entirety to
provide as follows:

 

“(3) All of the Severed Participant’s outstanding stock options, restricted
stock awards, phantom stock and other equity-based awards previously granted by
his Employer(s) shall become fully vested and immediately exercisable in full on
the date of a Change in Control and such stock options shall remain exercisable
from such date for the lesser of: (1) five (5) years from the date of such a
Change in Control; (2) the remaining period of time for exercise of such stock
options under the option
agreement(s) pursuant to which such stock options were granted (irrespective of
any mandatory exercise period specified therein that would otherwise be
triggered by the termination of employment of such Severed Participant); or
(3) such period of time (which period of time may end as early as the
consummation of a Change in Control) as the Board of Directors may determine in
connection with or in contemplation of a Change in Control in the exercise of
its discretion under the applicable stock option plans, with respect to which
the Board of Directors has the



--------------------------------------------------------------------------------

discretion to, among other things, require the surrender of stock options (which
surrender may be in exchange for a cash payment, if applicable) and to cancel
such stock options upon the consummation of a Change in Control as further
described in the applicable stock option plans;”

 

2. Section IV of the First Supplement is amended in its entirety to provide as
follows:

 

“IV. EQUITY-BASED AWARDS

 

“IV. Equity-Based Awards. This Section IV applies only to Participants who are
not Severed Participants. Severed Participants are subject to the provisions of
Subsection III(A)(3) hereof. Any outstanding stock options, restricted stock
awards, phantom stock and other equity-based awards previously granted to a
Participant shall immediately vest upon a Change in Control involving a
Participant’s Principal Business Unit (but only with respect to Principal
Business Unit Participants) or, in the alternative, a Change in Control
involving Dynegy Inc. (with respect to all Participants). With respect to any
outstanding stock options vested pursuant to this Section IV, such stock options
shall remain fully exercisable by such Participants for the lesser of: (1) five
(5) years from the date of such a Change in Control, provided, that in the case
of a Change in Control involving Dynegy Inc., such exercise period shall not be
subject to the five-year limitation set forth in this clause (1); (2) the
remaining period of time for exercise of such stock options under the option
agreement(s) pursuant to which such stock options were granted; or (3) such
period of time (which period of time may end as early as the consummation of a
Change in Control) as the Board of Directors may determine in connection with or
in contemplation of a Change in Control in the exercise of its discretion under
the applicable stock option plans, with respect to which the Board of Directors
has the discretion to, among other things, require the surrender of stock
options (which surrender may be in exchange for a cash payment, if applicable)
and to cancel such stock options upon the consummation of a Change in Control as
further described in the applicable stock option plans. If a Participant becomes
a Severed Participant after his stock options have vested under this Section IV,
the stock option exercise provisions of Subsection III(A)(3) shall apply upon
such Participant becoming a Severed Participant.”

 

3. Except as modified herein, the First Supplement shall remain in full force
and effect.



--------------------------------------------------------------------------------

EXECUTED this 31st day of October, 2005.

 

DYNEGY INC. By:  

/s/ R. Blake Young

--------------------------------------------------------------------------------

    R. Blake Young     Executive Vice President,     Administration and
Technology